Citation Nr: 1516224	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-25 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a stomach disorder, to include duodenal ulcer with esophagitis and reflux.

2.  Whether new and material evidence has been received to reopen the claim for service connection for pes planus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder, to include as due to the service-connected tension headache disability.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for leukemia.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to October 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In regard to the issues of service connection for PTSD and whether new and material evidence has been received to reopen service connection for a stomach disorder and pes planus, the Veteran testified before the undersigned in a January 2015 video conference Board hearing, the transcript of which is included in VBMS.

The Board notes that the Veteran initially filed a claim for service connection for PTSD.  A separate issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as secondary to service-connected tension headaches, is also on appeal.  See January 2015 statement of the case and January 2015 VA Form 9.  In this regard, it appears that the RO opened a new claim for service connection for an acquired psychiatric disorder because the Veteran raised the theory of secondary service connection in a statement dated September 2012.  
The Board has recharacterized the issue on appeal to include all psychiatric diagnoses and all theories of entitlement raised by the record.  This is because the Board is required to consider all theories of entitlement in a service connection claim, including direct and secondary service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  

Further, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  As such, the issue on appeal is whether service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, to include as due to the service-connected tension headache disability.

The issues of (1) service connection for a stomach disorder, to include duodenal ulcer with esophagitis and reflux (reopened); (2) service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, to include as due to the service-connected tension headache disability; (3) service connection for left shoulder condition; and (4) service connection for leukemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 1993 rating decision denied service connection for a stomach disorder, to include duodenal ulcer with esophagitis and reflux, and service connection for pes planus.

2.  The evidence received since the January 1993 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach disorder.
3.  The evidence received since the January 1993 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for pes planus.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision, which denied service connection for a stomach disorder, to include duodenal ulcer with esophagitis and reflux, and service connection for pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received subsequent to the January 1993 rating decision is new and material; the claim of service connection for a stomach disorder, to include duodenal ulcer with esophagitis and reflux, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

3.  The evidence received subsequent to the January 1993 rating decision is not new and material; the claim of service connection for pes planus is not reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for a stomach disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening of service connection for a stomach disorder), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Specific to request to reopen the claim for service connection for pes planus, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the September 2009 notice letter provided to the Veteran included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, lay statements, and hearing transcripts have been associated with the claims file.  

The Board notes that a VA examination need not be provided for the Veteran's application to reopen the previously denied claim of service connection for pes planus.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. 
§ 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As discussed below, the Board finds that new and material evidence has not been submitted, and reopening the Veteran's previously denied claim of service connection for pes planus is not warranted.  Therefore, a VA examination is not required.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the January 2015 Board hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that it can adjudicate the claims based on the current record.

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New and Material Evidence Analysis

Stomach Disorder 

In a January 1993 rating decision, the RO denied service connection for a stomach disorder, to include duodenal ulcer with esophagitis and reflux because the Veteran was not found to have any complaint, treatment, or diagnosis of a chronic disorder and there was "no evidence of continuity of treatment following service for a stomach pathology."  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations). Therefore, the January 1993 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103. 

The evidence of record at the time of the January 1993 rating decision included service treatment records, a September 1992 VA examination report, and the Veteran's claim for VA compensation benefits. 

In support of the current application to reopen service connection for a stomach disorder, the new evidence associated with the record since the January 1993 rating decision includes, in pertinent part, the Veteran's testimony during the January 2015 Board hearing.  During the January 2015 Board hearing, the Veteran testified that he underwent surgery at the VA Medical Center in Biloxi, Mississippi, less than five years after service separation for an ulcer condition.  See Board Hearing Transcript at pgs. 6-7.

After a review of all the evidence of record, lay and medical, and presuming the credibility of the Veteran's statements for the limited purpose of reopening the claim, the Board finds that the January 2015 Board hearing testimony is new and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach disorder.  In other words, the Veteran's testimony as to having undergone surgery for an ulcer less than five years after service separation provides evidence in support of persistent symptoms of a stomach disorder since service.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Pes Planus

The January 1993 rating decision denied service connection for pes planus because
pes planus was shown to have existed at service entrance and there was no evidence of permanent aggravation during service.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal. 
Therefore, the January 1993 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103. 

The evidence of record at the time of the January 1993 rating decision included service treatment records, a September 1992 VA foot examination report, and the Veteran's claim for VA compensation benefits. 

In support of the current application to reopen service connection for a stomach disorder, the new evidence associated with the record since the January 1993 rating decision includes the January 2015 Board hearing transcript, VA treatment records from the Biloxi VA Medical Center (VAMC) from July 1998 to December 2013, treatment records from the Houston VAMC from June 2009 to March 2010, and the Veteran's statements.  

The Board finds that in order to reopen the claim for service connection for pes planus, the newly submitted evidence must have a tendency to show that that the Veteran's pes planus, which pre-existed service entrance, was aggravated during service.  A review of VA treatment records does not reflect complaints, treatment, or diagnoses of pes planus.  During the January 2015 Board hearing, the Veteran testified that he had pes planus prior to entry into service.  He also stated that he experienced foot pain in service, but did not seek treatment for his foot disorder while in service.  The Veteran also testified that running in boots and marching aggravated his pre-existing foot disorder.  

The Board finds that the Veteran's statements were previously considered in the January 1993 rating decision.  Specifically, the Veteran was afforded a VA examination in September 1992 (prior to adjudication in January 1993) where he reported that he had some pain in both feet in service, which he believed was exacerbated by prolonged standing, walking, and marching.  The Veteran stated that he did not seek medical attention for his feet while in service.  
  
In sum, the Board finds that the Veteran has not presented any new testimony or other evidence to substantiate his claim for service connection for pes planus.  His statements regarding his in-service foot pain were already contained in the claims file and considered in the previous rating decision.  Therefore, new and material evidence has not been received to reopen a previously denied claim for service connection for pes planus.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having been received, the claim for service connection for a stomach disorder, to include duodenal ulcer with esophagitis and reflux, is reopened.

The request to reopen a previously denied claim for service connection for pes planus is denied.


REMAND

Stomach Disorder

As noted above, during the January 2015 Board hearing, the Veteran testified that he underwent surgery at the VA Medical Center in Biloxi, Mississippi, less than five years after service separation for an ulcer condition.  See Board Hearing Transcript at pgs. 6-7.  It does not appear that these records have been associated with the claims file.  Accordingly, efforts should be undertaken to obtain these VA treatment records, if available.  

Acquired Psychiatric Disorder

The Veteran essentially maintains that he has a psychiatric disorder that is related to service, or alternatively, to the service-connected tension headaches disability.  During the January 2015 Board hearing, the Veteran testified that he worked as a paramedic during service while stationed in Germany.  During that time, the Veteran stated that he assisted and retrieved injured or deceased soldiers.  See Hearing Transcript at pg. 21.  According to the Veteran, these incidents affect his daily life and have resulted in his current psychiatric disorders.

The Board notes that the Veteran has been diagnosed with dysthymic disorder.  See March and July 2002 VA treatment records.   

Although the evidence of record does not demonstrate that the Veteran served in combat, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In the present case, the Veteran has not been afforded a VA examination.  As such, the Board finds that a VA examination is warranted in order to assist in determining whether the Veteran's psychiatric disorders are related to service or to the service-connected headache disability.

Left shoulder and Leukemia

In a January 2014 rating decision, the RO denied service connection for a left shoulder disorder and service connection for leukemia.  The Veteran filed a timely notice of disagreement, and a statement of the case was issued in January 2015.  Thereafter, in a January 2015 VA Form 9, the Veteran stated that he was appealing the issues to the Board and requested a video conference hearing.  The Veteran has not yet been provided a Board hearing regarding his shoulder and leukemia claims.  As such, these claims must be remanded for the requested Board video conference hearing.

Accordingly, the case is REMANDED for the following actions:

1.  Request all outstanding VA treatment records not currently of record, to include treatment records of an ulcer surgery conducted at the Biloxi, Mississippi VAMC within five years of service separation.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any these records would be futile.  

2.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  Based on the review of all the evidence of record, the VA examiner is asked to address the following questions:

   (a)  Identify all psychiatric disorders.

(b)  Does the Veteran meet the criteria for PTSD?  The examiner should consider the Veteran's statements regarding serving as a paramedic in service and witnessing injured and deceased soldiers.  

(c)  If a diagnosis of PTSD is appropriate, the examiner must state which, if any, of the Veteran's reported stressors are sufficient to produce PTSD.  The examiner should address (i) whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and, (ii) whether the Veteran's symptoms are related to the claimed stressor.

(d)  As for the Veteran's other diagnosed psychiatric disorders, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed psychiatric disorder was incurred in or is otherwise related to service.

(e)  Whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed psychiatric disorder is caused or aggravated by the service-connected tension headaches disability.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

All opinions should be accompanied by a clear rationale. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  With regard to the Veteran's claims for service connection for a left shoulder disorder and service connection for leukemia, schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by video conference.

4.  Thereafter the claims should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


